                                            Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 1 of 27



                                       1   J. DAVID HADDEN (CSB No. 176148)
                                           dhadden@fenwick.com
                                       2   SAINA S. SHAMILOV (CSB No. 215636)
                                           sshamilov@fenwick.com
                                       3   TODD R. GREGORIAN (CSB No. 236096)
                                           tgregorian@fenwick.com
                                       4   PHILLIP J. HAACK (CSB No. 262060)
                                           phaack@fenwick.com
                                       5   RAVI R. RANGANATH (CSB No. 272981)
                                           rranganath@fenwick.com
                                       6   CHIEH TUNG (CSB No. 318963)
                                           ctung@fenwick.com
                                       7   FENWICK & WEST LLP
                                           Silicon Valley Center
                                       8   801 California Street
                                           Mountain View, CA 94041
                                       9   Telephone:     650.988.8500
                                           Facsimile:     650.938.5200
                                      10
                                           Attorneys for AMAZON.COM, INC., and
                                      11   AMAZON WEB SERVICES, INC.

                                      12
F ENWICK & W ES T LLP




                                                                   UNITED STATES DISTRICT COURT
                        LAW




                                      13
                         AT




                                                                 NORTHERN DISTRICT OF CALIFORNIA
                        ATTO RNEY S




                                      14
                                                                              SAN JOSE DIVISION
                                      15

                                      16
                                           IN RE: PERSONALWEB TECHNOLOGIES,              Case No.: 5:18-md-02834-BLF
                                      17   LLC ET AL., PATENT LITIGATION,

                                      18   AMAZON.COM, INC., and AMAZON WEB              Case No.: 5:18-cv-00767-BLF
                                           SERVICES, INC.,
                                      19                                                 RESPONSIVE CLAIM
                                                           Plaintiffs,                   CONSTRUCTION BRIEF OF
                                      20        v.                                       AMAZON.COM INC., AMAZON WEB
                                           PERSONALWEB TECHNOLOGIES, LLC and             SERVICES, INC. AND TWITCH
                                      21   LEVEL 3 COMMUNICATIONS, LLC,                  INTERACTIVE, INC.

                                      22                   Defendants.

                                      23
                                           PERSONALWEB TECHNOLOGIES, LLC and
                                      24   LEVEL 3 COMMUNICATIONS, LLC,

                                      25                  Counterclaimants,
                                                 v.
                                      26
                                           AMAZON.COM, INC., and AMAZON WEB
                                      27   SERVICES, INC.,

                                      28                  Counterdefendants.
                                                                                                        Case No.: 5:18-md-02834-BLF
                                           RESPONSIVE CLAIM CONSTRUCTION                                Case No.: 5:18-cv-00767-BLF
                                           BRIEF OF AMAZON AND TWITCH                                   Case No.: 5:18-cv-05619-BLF
                                            Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 2 of 27



                                       1   PERSONALWEB TECHNOLOGIES, LLC, A         Case No. 5:18-cv-05619-BLF
                                           Texas limited liability company, and
                                       2   LEVEL 3 COMMUNICATIONS, LLC, a
                                           Delaware limited liability company,
                                       3
                                                              Plaintiffs,
                                       4          v.
                                           TWITCH INTERACTIVE, INC. a Delaware
                                       5   corporation,
                                       6                      Defendants.

                                       7

                                       8

                                       9

                                      10

                                      11

                                      12
F ENWICK & W ES T LLP
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                   Case No.: 5:18-md-02834-BLF
                                           RESPONSIVE CLAIM CONSTRUCTION                           Case No.: 5:18-cv-00767-BLF
                                           BRIEF OF AMAZON AND TWITCH                              Case No.: 5:18-cv-05619-BLF
                                            Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 3 of 27



                                       1                                           TABLE OF CONTENTS

                                       2   I.     INTRODUCTION ------------------------------------------------------------------------------------1

                                       3   II.    THE TRUE NAME PATENTS ---------------------------------------------------------------------1

                                       4   III.   DISPUTED CONSTRUCTIONS-------------------------------------------------------------------3

                                       5          A.    The Patents-in-Suit treat “authorization” and “licensing” the same and
                                                        disclose no alternate meaning for either concept ------------------------------------------3
                                       6
                                                            “unauthorized or unlicensed” (’310 patent, claim 20) --------------------------------3
                                       7
                                                            “authorization” (’420 patent, claims 25, 166) ------------------------------------------3
                                       8
                                                  B.    In the True Names patents, a request for a data item includes the name for
                                       9                that data item ------------------------------------------------------------------------------------9

                                      10                    “the request including at least a content dependent name of a particular
                                                            data item” (’310 patent, claim 20)-------------------------------------------------------9
                                      11
                                                  C.    The invention uses “names” to locate and verify access to data items ---------------- 11
                                      12
F ENWICK & W ES T LLP




                                                            “content-dependent name” (’310 patent, claims 20 and 69; ’420 patent,
                        LAW




                                      13                    claim 25) ---------------------------------------------------------------------------------- 11
                         AT
                        ATTO RNEY S




                                      14                    “name for a data file” (’442 patent, claim 10) --------------------------------------- 11

                                      15          D.    The names used by the ’544 patent are created by hashing the segments of a
                                                        data item, then hashing the resulting values, creating a “hash of hashes” ----------- 13
                                      16
                                                            “digital key for the particular file” (’544 patent, claim 46) / “file key for
                                      17                    each particular file” (’544 patent, claim 52) ...................................................... 13

                                      18                    “part” (’544 patent claims 46, 52) ----------------------------------------------------- 15

                                      19                    “being based on a first function of the contents of the specific part” (’544
                                                            patent, claim 46) ------------------------------------------------------------------------- 18
                                      20
                                                            “part value” (’544 patent, claims 46, 52) --------------------------------------------- 18
                                      21
                                                            “function of the one or more of part values” (’544 patent, claim 46) ------------ 21
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                                                 Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                                        Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                              i                            Case No.: 5:18-cv-05619-BLF
                                            Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 4 of 27



                                       1                                       TABLE OF AUTHORITIES
                                           Cases                                                                                             Page(s)
                                       2
                                              Alloc, Inc. v. Int’l Trade Comm’n,
                                       3          342 F.3d 1361 (Fed. Cir. 2003) -------------------------------------------------------------------- 20
                                       4
                                              Baran v. Med. Device Techs., Inc.,
                                       5         616 F.3d 1309 (Fed. Cir. 2010) --------------------------------------------------------------------- 6

                                       6      EcoNova, Inc. v. DPS Utah,
                                                 No. 1:12-CV-174, 2013 WL 65460 (D. Utah Jan. 4, 2013)------------------------------------- 6
                                       7
                                              Every Penny Counts, Inc. v. Am. Express Co.,
                                       8         563 F.3d 1378 (Fed. Cir. 2009) --------------------------------------------------------------------- 5
                                       9      Medrad, Inc. v. MRI Devices Corp.,
                                      10        401 F.3d 1313 (Fed. Cir. 2005) -------------------------------------------------------------------- 22

                                      11      MySpace, Inc. v. GraphOn Corp.,
                                                672 F.3d 1250 (Fed. Cir. 2012.) -------------------------------------------------------------------- 8
                                      12
F ENWICK & W ES T LLP




                                              O2 Micro Int’l, Ltd. v. Beyond Innovation Tech. Co.,
                        LAW




                                      13         521 F.3d 1351 (Fed. Cir. 2008) --------------------------------------------------------------------- 5
                         AT
                        ATTO RNEY S




                                      14      PersonalWeb Techs., LLC v. Amazon.com Inc.,
                                      15         No. 6:11-cv-00658, Dkt. 140 (E.D. Tex. Aug. 5, 2013) ----------------------------------------- 8

                                      16      PersonalWeb Techs., LLC v. IBM Corp.,
                                                 No. 6:12-cv-661-JRG, Dkt. 103 (E.D. Tex. Mar. 11, 2016) ----------------------------- 6, 8, 19
                                      17
                                              Praxair, Inc. v. ATMI, Inc.,
                                      18         543 F.3d 1306 (Fed. Cir. 2008) --------------------------------------------------------------- 19, 22
                                      19      SimpleAir, Inc. v. Sony Ericsson Mobile Commc’ns AB,
                                                 820 F.3d 419 (Fed. Cir. 2016) ----------------------------------------------------------------------- 6
                                      20

                                      21      Wi-LAN USA, Inc. v. Apple Inc.,
                                                 830 F.3d 1374 (Fed. Cir. 2016) --------------------------------------------------------------------- 8
                                      22
                                           Other Authorities:
                                      23
                                              Microsoft Computer Dictionary (2nd ed. 1994)------------------------------------------------------ 15
                                      24
                                              Newton’s Telecom Dictionary (1994) ----------------------------------------------------------------- 15
                                      25

                                      26

                                      27

                                      28
                                                                                                                         Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                                Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                          ii                       Case No.: 5:18-cv-05619-BLF
                                            Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 5 of 27



                                       1   I.       INTRODUCTION

                                       2            The patents in suit purport to solve the problem of consistently locating files (i.e., “data

                                       3   items”) in a computer system, and controlling access to files that contain licensed content to prevent

                                       4   unauthorized sharing.     To accomplish this, files are identified using “True Names”—names

                                       5   computed from the data in the file itself—instead of other less reliable means such as user-provided

                                       6   file names. According to the patents, this allows a file to be uniquely identified regardless of its

                                       7   context, which in turn allows a system to reliably limit access to the file to authorized or licensed

                                       8   users.

                                       9            In these cases, PersonalWeb accuses the use of ETags in conditional GET requests on the

                                      10   Web. But on the Web, URLs with user-provided file names and paths are used to locate and access

                                      11   files, not ETags. Nor are ETags used to control access to licensed content. ETags as used in the

                                      12   accused conditional GET requests to determine whether a user already has the latest version of a
F ENWICK & W ES T LLP
                        LAW




                                      13   requested file stored locally. That determination is anonymous. No authorization or content license
                         AT
                        ATTO RNEY S




                                      14   is checked, and no user requesting a file is denied access to it. If the ETag of the local file matches

                                      15   the ETag of the latest version, the user receives a confirmation that the version of the file is current.

                                      16   If those ETags don’t match, the user receives the current version of the file. In this scenario, the

                                      17   user also still has and can continue to freely access the earlier version of the file.

                                      18            PersonalWeb cannot “construe” its patents to cover this basic Web technology that has

                                      19   nothing to do with the purported invention of the patents. The claim language, the specification,

                                      20   and the prosecution history—including a series of IPRs that were filed during PersonalWeb’s past

                                      21   round of litigations—do not allow it.

                                      22   II.      THE TRUE NAME PATENTS

                                      23            The patents address what the inventors saw as a fundamental problem with existing

                                      24   computer systems: the use of user-provided names and file system directories to identify and access

                                      25   files or other data items. The purported invention replaced these conventional names with True

                                      26   Names calculated solely from the data in the data item itself:

                                      27            This invention provides, in a data processing system, a method and apparatus for
                                                    identifying a data item in the system, where the identity of the data item depends
                                      28
                                                                                                                      Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                             Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                        1                       Case No.: 5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 6 of 27



                                       1            on all the data in the data item and only on the data in the data item. Thus, the
                                                    identity of a data item is independent of its name, origin, location, address, or
                                       2            other information not derivable directly from the data, and depends only on the
                                       3            data itself.

                                       4   (’310 patent at 3:52–58 (emphasis added).)

                                       5            The patents emphasize that in the invention True Names are used by every computer,

                                       6   whether the user’s local computer or a remote server, to uniquely identify and access every data

                                       7   item in the system. (See, e.g., id. at 31:33–37:3 (“The System in Operation”).) The True Names

                                       8   are immune to changes in context like differing computer systems, storage locations, software, or

                                       9   users: if something other than the content of the file changes (for example, the file name), the True

                                      10   Name will not change. (Declaration of J. David Hadden in Support (“Hadden Decl.”), Ex. 1, ’791

                                      11   File History, Aug. 29, 1997 Amendment, at 9–10.) In other words, the True Name never changes

                                      12   unless the content of the file does. Conversely, if the file itself changes at all (e.g., changing even
F ENWICK & W ES T LLP
                        LAW




                                      13   a single character in a document), its True Name will change. (See, e.g., id. at 9.)
                         AT
                        ATTO RNEY S




                                      14            Several of the patents are directed to using the True Name to control access to licensed

                                      15   content. (See, e.g., ’442 patent at Title (“Enforcement and policing of licensed content using

                                      16   content-based identifiers”), ’310 patent at Abstract (“Access to and delivery of licensed content is

                                      17   controlled using content names that were determined based on the content”).) The purported

                                      18   benefit of using True Names is that users can’t hide illegal file-sharing by changing the name of

                                      19   the file, because the True Name depends only on the file content.

                                      20            Many of the True Name patents were successfully challenged in inter partes review

                                      21   proceedings filed during PersonalWeb’s earlier litigation campaign. The Patent Trial and Appeal

                                      22   Board (“PTAB”) found claim 1 of the ’544 patent and claims 24, 32, 70, 81, 82, and 86 of the ’310

                                      23   patent invalid. The Federal Circuit affirmed the invalidity holding on the ’544 patent, and

                                      24   PersonalWeb declined to appeal claim 70 of the ’310 patent. 1 The Board also found a number of

                                      25   claims from related patents invalid: claims 1-4, 29-33 and 41 of U.S. Patent No. 5,978,791 (parent

                                      26
                                           1
                                      27       The Federal Circuit reversed the PTAB with respect to the other claims of the ’310 patent, and
                                      28   the appeal process is still pending.
                                                                                                                     Case No.: 5:18-md-02834-BLF
                                               RESPONSIVE CLAIM CONSTRUCTION                                         Case No.: 5:18-cv-00767-BLF
                                               BRIEF OF AMAZON AND TWITCH                    2                       Case No.: 5:18-cv-05619-BLF
                                            Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 7 of 27



                                       1   to all of the patents-in-suit); claims 36 and 38 of U.S. Patent No. 6,415,280 (parent to all of the

                                       2   patents-in-suit); claims 10, 21, and 34 of U.S. Patent No. 7,945,539 (sibling of the ’310 and ’544

                                       3   patents); claim 30 of U.S. Patent No. 7,949,662 (divisional of the ’442 patent); claims 1, 2, 81 and

                                       4   83 of U.S. Patent No. 8,001,096 (sibling of the ’310 and ’544 patents). All of those invaliding

                                       5   determinations were affirmed by the Federal Circuit.

                                       6   III.    DISPUTED CONSTRUCTIONS
                                       7           A.      The Patents-in-Suit treat “authorization” and “licensing” the same and
                                                           disclose no alternate meaning for either concept.
                                       8
                                                                   “unauthorized or unlicensed” (’310 patent, claim 20)
                                       9
                                                  PersonalWeb’s Proposal                           Amazon and Twitch’s Proposal
                                      10
                                                  Plain and ordinary meaning.                not compliant with a valid license
                                      11          Alternative construction: not permitted or
                                                  not legally permitted
                                      12
F ENWICK & W ES T LLP
                        LAW




                                      13                           “authorization” (’420 patent, claims 25, 166)
                         AT




                                                  PersonalWeb’s Proposal                           Amazon and Twitch’s Proposal
                        ATTO RNEY S




                                      14
                                                  plain and ordinary meaning.                      a valid license
                                      15
                                                  Alternative constructions: permission
                                      16
                                                   Every asserted claim in the ’310, ’442 and ’420 patents requires using a True Name to
                                      17
                                           determine who is authorized to receive or access specific licensed content. The shared specification
                                      18
                                           describes making this determination using a license table that links the True Name for a data item
                                      19
                                           to the name of a valid licensee. (See, e.g., ’310 patent at 31:3–32.) The system provides a copy of
                                      20
                                           the file on request, but only to licensed parties. (See, e.g., id., claim 20 (“if it is determined that the
                                      21
                                           content is unauthorized or unlicensed, not permitting the content to be provided to or accessed”);
                                      22
                                           id., claim 69 (“allow the data item to be provided to or accessed by the second computer if it is not
                                      23
                                           determined that access to the data item is unauthorized”); ’420 patent, claim 25 (“wherein a copy
                                      24
                                           of the sequence of bits is not to be provided or accessed without authorization”); id., claim 166
                                      25
                                           (“wherein the data item is not to be made available for access or provided without authorization”);
                                      26
                                           ’442 patent, claim 11 (“allowing the file to be provided from one of the computers having an
                                      27
                                           authorized or licensed copy of the file”).)
                                      28
                                                                                                                        Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                               Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                         3                        Case No.: 5:18-cv-05619-BLF
                                            Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 8 of 27



                                       1          PersonalWeb’s infringement theory, however, has nothing to do with licensing or content

                                       2   authorization. It accuses “conditional” GET requests using If-None-Match headers on the World

                                       3   Wide Web. These requests use ETag values that can be used to determine whether a user already

                                       4   has a copy of the current object found at a given web location, or URL. If so, no new object is sent;

                                       5   if not, the current object is sent to the browser. The process is anonymous. No user is refused a

                                       6   requested object based on whether they have a valid license. And nothing forces the user to discard

                                       7   the old object.    The process simply has nothing to do with controlling access to content.

                                       8   PersonalWeb wants to rewrite its claims to cover determining whether a new version of a file is

                                       9   available, not whether a particular user has a valid license and is thus authorized to access it.

                                      10          PersonalWeb’s representations during prosecution and in numerous inter partes review

                                      11   actions belie its current positions on the scope of the claims. PersonalWeb told both the PTAB and

                                      12   the Federal Circuit that the notion that a user is “unauthorized” to access an object already possessed
F ENWICK & W ES T LLP
                        LAW




                                      13   because a new version is available was “illogical” and “cannot be done.” (See Hadden Decl., Ex.
                         AT
                        ATTO RNEY S




                                      14   2, Patent Owner Response to IPR2013-00596 (Paper 15) at 19–20; id., Ex. 3, Brief of PersonalWeb,

                                      15   Case No. 18-1599, Dkt. 15 at 47 (Fed. Cir. May 31, 2018).) In distinguishing the Woodhill prior

                                      16   art reference, PersonalWeb argued that “[g]iven that the local computer 20 already has the most

                                      17   recent version of the file, as a matter of common sense there would have been no logical reason

                                      18   to . . . check[] whether that same computer is authorized to access the previous version of that same

                                      19   file.” (See id., Ex. 2, Patent Owner Response to IPR2013-00596 (Paper 15) at 19–20; see also id.,

                                      20   Ex. 3, Brief of PersonalWeb, Case No. 18-1599, Dkt. 15 at 47 (Fed. Cir. May 31, 2018) (“The

                                      21   Board never explains how an ‘unauthorized’ user—one without access to the file—could calculate

                                      22   the Binary Object Identifiers that are necessary for Woodhill’s backup system to work. For good

                                      23   reason: it cannot be done.”).) Most important, PersonalWeb expressly distinguished using an

                                      24   identifier to determine whether an object has changed from determining whether access is

                                      25   authorized. (Id., Ex. 4, Patent Owner Response to IPR2014-00058 (Paper 19) at 3 (“Francisco

                                      26   compares the program identifier with a single value for making sure that the file is authentic (i.e.,

                                      27   that it has not changed) . . . . Thus, Francisco’s program identifier . . . is not compared to anything

                                      28   for determining whether access is authorized.”).)
                                                                                                                     Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                            Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                       4                       Case No.: 5:18-cv-05619-BLF
                                            Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 9 of 27



                                       1          This is why the Court cannot just leave the jury to apply its own lay understanding of the

                                       2   terms. The parties have a clear dispute regarding claim scope, which the Court and not the jury

                                       3   must resolve. O2 Micro Int’l, Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir.

                                       4   2008) (“When the parties present a fundamental dispute regarding the scope of a claim term, it is

                                       5   the court’s duty to resolve it.”); see also Every Penny Counts, Inc. v. Am. Express Co., 563 F.3d

                                       6   1378, 1383 (Fed. Cir. 2009) (“[T]he court’s obligation is to ensure that questions of the scope of

                                       7   the patent claims are not left to the jury.”) (citing O2 Micro, 521 F.3d at 1361–62).

                                       8          Turning to the specifics of the parties’ dispute, the patents treat “unauthorized or

                                       9   unlicensed” as a single concept that relates to a fundamental purpose of the claimed invention—

                                      10   policing access to licensed content. The Court should construe the terms consistent with the

                                      11   patentee’s own use of them, and not supplant the patentee’s meaning with a vague dictionary

                                      12   definition tailored for PersonalWeb’s current infringement theory. The very title of the ’442 patent
F ENWICK & W ES T LLP
                        LAW




                                      13   describes the invention as the “[e]nforcement and policing of licensed content using content-based
                         AT
                        ATTO RNEY S




                                      14   identifiers.” (’442 patent, Title.) The shared specification of the patents describes how to prohibit

                                      15   unauthorized parties from accessing licensed files. (’310 patent at 31:3–32.) In fact, these portions

                                      16   of the specification that discuss policing licensing (the “Track for Licensing Purposes” mechanism

                                      17   and data structures) are the only places in the specification that use either the terms “licensed” or

                                      18   “authorized,” or any variant thereof.

                                      19          The specification repeatedly treats the concept of “licensed” use of content as

                                      20   interchangeable with whether that use is “authorized.” It describes using a “license table” that

                                      21   stores the True Name for a data item and the “licensee,” the “identity of a user authorized to have

                                      22   access to it.”     (Id. at 11:31–45

                                      23   (emphasis added).)     The licensing

                                      24   table records the True Name of “key

                                      25   files” required to use the licensed

                                      26   product along with the identity of the

                                      27   system or user that is “authorized” to access that file. (Id. at 31:17–23; see also Hadden Decl., Ex.

                                      28   5, Memorandum Order, PersonalWeb Techs., LLC v. IBM Corp., No. 6:12-cv-661-JRG, Dkt. 103
                                                                                                                   Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                          Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                      5                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 10 of 27



                                       1   at 24 (E.D. Tex. Mar. 11, 2016) (“Gilstrap Order”).) Both the description of the license table and

                                       2   the table itself use “licensed” and “authorized” interchangeably. (Compare ’310 patent, 11:33–35

                                       3   (“the license table 136 records a relationship between a licensable data item and the user licensed

                                       4   to have access to it”), with id. at 11:43 (“identity of a user authorized to have access”) (above

                                       5   right) (emphasis added).)

                                       6          As important, the patents disclose the license table as the sole means of controlling access

                                       7   to content; there is no separate means disclosed in the patents for determining whether content is

                                       8   “unauthorized.” The specification recites that “[t]his mechanism ensures that licensed files are not

                                       9   used by unauthorized parties,” and then notes that license enforcement is performed for users “who

                                      10   do not have proper authorization.” (Id. at 31:4–5, 9–12.) In the patents, “authorization” refers to

                                      11   a valid license, and “unauthorized” and “unlicensed” refer synonymously to behavior that is not

                                      12   compliant with a valid license.
F ENWICK & W ES T LLP
                        LAW




                                      13          Given this, the Court should adopt Amazon’s constructions despite the general rule that
                         AT
                        ATTO RNEY S




                                      14   “interpretations that render some portion of the claim language superfluous are disfavored.”

                                      15   SimpleAir, Inc. v. Sony Ericsson Mobile Commc’ns AB, 820 F.3d 419, 429–30 (Fed. Cir. 2016)

                                      16   (citations omitted). “The preference for giving meaning to all terms [] is not an inflexible rule that

                                      17   supersedes all other principles of claim construction.” Id. This is because “the construction that

                                      18   stays true to the claim language and most naturally aligns with the patent’s description of the

                                      19   invention will be, in the end, the correct construction.” Id. at 430 (quoting Phillips v. AWH

                                      20   Corp., 415 F.3d 430 1303, 1316 (Fed. Cir. 2005) (en banc)). Here, where the specification so

                                      21   repeatedly and consistently describes licensing and authorization as the same concept, the doctrine

                                      22   does not apply. See Baran v. Med. Device Techs., Inc., 616 F.3d 1309, 1316 (Fed. Cir. 2010)

                                      23   (applying same meaning to terms “detachable” and “releasable” in a single claim because “the

                                      24   evidence indicates that the patentee used the two terms interchangeably”); EcoNova, Inc. v. DPS

                                      25   Utah, No. 1:12-CV-174, 2013 WL 65460, at *13–14 (D. Utah Jan. 4, 2013) (in construing the

                                      26   disjunctive phrase “at or adjacent to the peripheral wall,” “conclud[ing] that ‘at’ is synonymous

                                      27   with ‘adjacent’ and means ‘near’ [because] this is simply a case where [patentee] used different

                                      28   words to express similar concepts”) (citations omitted).
                                                                                                                    Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                           Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                       6                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 11 of 27



                                       1           By contrast, “authorized” is not used in the patents to refer only to any “permitted” action,

                                       2   as PersonalWeb argues. The two examples of “permissions” PersonalWeb points to in the

                                       3   specification in fact do not even use the term “authorized,” and they have nothing to do with

                                       4   authorizing access to content. (Op. Br. at 2.) They therefore shed no light on the meaning of

                                       5   “authorized” as it is used in the claims. The first example is a “region table” that describes part of

                                       6   the file system on which the True Names invention is built. (See ’310 patent at 9:62–10:33.) A

                                       7   region table can identify a region or file as “read-only,” which prevents writing changes to it. (Id.)

                                       8   The only disclosed example of a read-only file is removable media, such as a CD-ROM. (See id.

                                       9   at 27:35–39.) Banning writing changes to a file using the file system is related to neither locating

                                      10   or accessing a True Name file, nor determining which users are authorized to access the file’s

                                      11   content.

                                      12           The second example is a “lock flag,” which, again, has nothing to do with authorizing access
F ENWICK & W ES T LLP
                        LAW




                                      13   to content. (Op. Br. at 2.) Instead, it describes a conventional method of handling shared resources
                         AT
                        ATTO RNEY S




                                      14   in a distributed system. The lock flag “indicates whether a file is locked, that is, it is being modified

                                      15   by the local processor or a remote processor.” (’310 patent at 9:23–26.) Because “[o]nly one

                                      16   processor may modify a file at a time,” the flag lets processors share resources in an orderly fashion.

                                      17   (Id.) The specification notes that the use of “appropriate locking techniques” to quarantine access

                                      18   to shared resources was “well understood by ordinarily skilled programmers of distributed

                                      19   applications.” (Id. at 8:11–18.) What PersonalWeb cites describes conventional techniques for

                                      20   preventing computers from making inconsistent changes to the same data at the same time; it has

                                      21   nothing to do with “authorizing” access to content.

                                      22           PersonalWeb’s reliance on these disclosures highlights another problem with its proposed

                                      23   constructions. Not only does it unmoor the concept of “authorized” from its use in the specification,

                                      24   it also conflates the step of determining whether access to the licensed content is authorized with

                                      25   permitting that content to be accessed or not. These are separate operations in the claims. For

                                      26   example, claim 20 of the ’310 patent separately requires “permitting the content to be provided to

                                      27   or accessed” based on the determination of whether the content is authorized or licensed. (Id.,

                                      28   claim 20 (39:24–28).) Authorized cannot mean “permitted” because permitting access is a separate
                                                                                                                      Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                             Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                        7                       Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 12 of 27



                                       1   claim step that is performed after, and depends on, first determining whether the content is

                                       2   unauthorized or unlicensed.

                                       3             Judge Gilstrap recognized that licensing and authorization are the same concept in the

                                       4   patents, and provided the correct construction for these terms. (Compare Gilstrap Order at 25

                                       5   (construing “licensed” as “valid rights to content”), with id. at 28 (construing “authorized” as

                                       6   “compliant with a valid license”); see also id. (“The Court therefore reaches the same conclusions

                                       7   [regarding the “authorization” terms] for substantially the same reasons as for the terms ‘licensed’

                                       8   and ‘unlicensed.’”).) In his order, Judge Gilstrap quoted the precise language proposed for

                                       9   construction here. (Gilstrap Order at 25 (quoting the phrase “unauthorized or unlicensed copies”

                                      10   in the ’442 patent).) He also correctly declined to follow Judge Davis’s decision not to construe.

                                      11   As he recognized, the dispute before Judge Davis did not address “authorization” at all. (Gilstrap

                                      12   Order at 23.) There, with respect to the terms “licensed” and “unlicensed,” the parties disputed
F ENWICK & W ES T LLP
                        LAW




                                      13   “whether the license must be to the content of a file or to the system as a whole,” and whether a licensed
                         AT
                        ATTO RNEY S




                                      14   file must be “requested.” (Hadden Decl., Ex. 6, Memorandum Opinion and Order, PersonalWeb

                                      15   Techs., LLC v. Amazon.com Inc., No. 6:11-cv-00658, Dkt. 140 at 25–26, 47 (E.D. Tex. Aug. 5,

                                      16   2013).)

                                      17             PersonalWeb contends that the prosecution history supports its position, but this argument

                                      18   fails. PersonalWeb points to claim amendments made to the ’420 patent in 2010 2 as evidence that

                                      19   the applicants intended to treat licensing differently than authorization. (Op. Br. at 5.) Even if the

                                      20   claims PersonalWeb identifies were in the issued patent, which they are not, the differences in these

                                      21   claims cannot overcome the clear description of the specification. Wi-LAN USA, Inc. v. Apple Inc.,

                                      22   830 F.3d 1374, 1391 (Fed. Cir. 2016) (“Claim differentiation cannot ‘overcome . . . a contrary

                                      23   construction dictated by the written description or prosecution history.’”) (citing Marine Polymer

                                      24   Techs., Inc. v. HemCon, Inc., 672 F.3d 1350, 1359 (Fed. Cir. 2012). “An inventor is entitled to

                                      25   claim in a patent what he has invented, but no more.” MySpace, Inc. v. GraphOn Corp., 672 F.3d

                                      26
                                           2
                                      27       PersonalWeb describes the amendments as relating to the ’442 patent, but the recited excerpts
                                      28   are from the file history of the ’420 patent.
                                                                                                                       Case No.: 5:18-md-02834-BLF
                                               RESPONSIVE CLAIM CONSTRUCTION                                           Case No.: 5:18-cv-00767-BLF
                                               BRIEF OF AMAZON AND TWITCH                      8                       Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 13 of 27



                                       1   1250, 1256 (Fed. Cir. 2012.) PersonalWeb cannot expand the scope of its invention 15 years after

                                       2   the fact by trying to slice the single concept “unauthorized or unlicensed” into two distinct criteria

                                       3   and thereby expand its claims in ways that were not contemplated by the inventors or described in

                                       4   their specification.

                                       5           In sum, PersonalWeb is trying to rewrite the access control claims that require determining

                                       6   whether content is “unauthorized or unlicensed” to cover merely providing updated content if the

                                       7   requesting computer does not already have it. The intrinsic record plainly prevents this. But apart

                                       8   from that record, PersonalWeb may not do so for another reason. Claims with that precise scope

                                       9   were found invalid by the PTAB in a final written decision and affirmed by the Federal Circuit.

                                      10   For example, claim 33 of the ’791 patent, now invalid, is directed to using a True Name to

                                      11   “determin[e] . . . whether the data item is present at the destination location” and then “based on

                                      12   the determining whether the data item is present, providing the destination location with the data
F ENWICK & W ES T LLP
                        LAW




                                      13   item only if the data item is not present at the destination.” This is exactly the claim scope that
                         AT
                        ATTO RNEY S




                                      14   PersonalWeb is aiming for here—claim scope that the PTAB and Federal Circuit have already

                                      15   concluded PersonalWeb is not entitled to remove from the public domain.

                                      16           B.      In the True Names patents, a request for a data item includes the name for
                                                           that data item.
                                      17
                                                                  “the request including at least a content dependent name of a
                                      18                          particular data item” (’310 patent, claim 20)
                                      19         PersonalWeb’s Proposal                          Amazon and Twitch’s Proposal

                                      20         the request including at least a content the request including at least a content
                                                 dependent name of a particular data item / dependent name of a particular requested
                                      21         the request including at least a content data item
                                                 dependent name for the data item
                                      22
                                                   The entire point of the patents is to identify requested items by their content-based “True
                                      23
                                           Name.” Thus, when the request for a particular data item includes a content-based name it has to
                                      24
                                           be the name of the requested item. Claim 20, like the other asserted claims of the ’310 patent,
                                      25
                                           requires determining whether the requested content is licensed or authorized. The requested content
                                      26
                                           must be the content named in the request.
                                      27
                                                   This is the core of the present dispute. Amazon’s proposed construction requires that the
                                      28
                                                                                                                    Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                           Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                       9                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 14 of 27



                                       1   content dependent name in the claimed request be the name of the data item that is requested.

                                       2   PersonalWeb’s construction is aimed at divorcing the named data item in the request from the item

                                       3   that will be found and returned. PersonalWeb needs to do so to support its infringement theory,

                                       4   since data is returned in response to a conditional GET request only when the ETag referenced in

                                       5   the If-None-Match header is different from the ETag of the current object. Not only is the ETag

                                       6   not a name, but the request is for an object with a different ETag—anything but the one included

                                       7   in the request.

                                       8           PersonalWeb argues that Amazon’s construction is unnecessarily limiting because the

                                       9   specification describes using a True Name for purposes that do not require transferring data. (Op.

                                      10   Br. at 10-11.) But looking at the full context of claim 20 makes it clear that “transferring data” is

                                      11   exactly what the claim is about. The claim recites “controlling distribution of content from a first

                                      12   computer to at least one other computer, in response to a request obtained by a first device in the
F ENWICK & W ES T LLP
                        LAW




                                      13   system from a second device in the system.” (’310 patent, claim 20.) The only real dispute, then,
                         AT
                        ATTO RNEY S




                                      14   is whether the name in the request must be for the content that is then distributed. The obvious

                                      15   answer is the correct one; it is.

                                      16           Every example of requesting data recited in the specification describes a match between the

                                      17   True Name and the data. (See, e.g., id. at 15:34–59 (The “Realize True File from Location”

                                      18   mechanism is “used to try to make a local copy of a True File, given its True Name and the name

                                      19   of a source location.”); id. at 15:60–16:31 (The “Locate Remote File” mechanism locates “the file

                                      20   with the given True Name.”); id. at 16:32–63 (The “Make True File Local” mechanism is “used

                                      21   when a True Name is known and a locally accessible copy of the corresponding file or data item is

                                      22   required.”); see also id. at 22:37–25:10 (describing various “remote mechanisms” for requesting

                                      23   files based on their True Names).) There is simply no support for an interpretation of the claims

                                      24   where a content-based name is used to identify or request a non-matching data item.

                                      25           Indeed, the Examiner specifically allowed the ’310 patent to issue because it requires a

                                      26   specific relationship between a request for content (including a hash of the content), a licensing

                                      27   check based on that hash, and the response with the data to which the hash corresponds. (See

                                      28   Hadden Decl., Ex. 7, ’310 Patent File History, June 24, 2010 Notice of Allowance at 3–4.) This
                                                                                                                   Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                          Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                      10                     Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 15 of 27



                                       1   obvious reading of the claim is also what PersonalWeb advocated when defending the ’310 patent

                                       2   in inter partes review, arguing that “[o]ne of ordinary skill in the art at the time of the invention

                                       3   would have recognized that a ‘name’ for a data item is used not only to identify that data item, but

                                       4   is also used to refer to that data item, to access that data item, search for that data item, and address

                                       5   that data item, both in this art in general and according to the instant specification.” (Id., Ex. 2,

                                       6   Patent Owner Response to IPR2013-00596 (Paper 15) at 5.) Amazon’s construction is the only

                                       7   proposal that is true to the very purpose of the alleged invention.

                                       8           C.      The invention uses “names” to locate and verify access to data items.
                                       9                           “content-dependent name” (’310 patent, claims 20 and 69; ’420 patent,
                                                                   claim 25)
                                      10
                                                 PersonalWeb’s Proposal                         Amazon and Twitch’s Proposal
                                      11
                                                 a data item identifier that changes with the an identifier used to locate and access a
                                      12         content [of the data item / the sequence of data item that is generated by processing
                                                 bits of the particular data item]            the sequence of bits [of the data item / of
F ENWICK & W ES T LLP




                                                                                              the particular data item]
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14                           “name for a data file” (’442 patent, claim 10)
                                      15         PersonalWeb’s Proposal                         Amazon and Twitch’s Proposal

                                      16         a data file identifier                         an identifier used to locate and access a
                                                                                                data file
                                      17
                                                   The parties’ dispute over the “name” terms is straightforward. First, Amazon’s construction
                                      18
                                           recognizes that the claimed content-dependent names are identifiers used to locate and access data
                                      19
                                           items in the distributed system. On this point, the shared specification could not be clearer: the
                                      20
                                           “invention further provides an apparatus and a method for determining whether a particular data
                                      21
                                           item is present in the system or at a location in the system, by examining only the data identities of
                                      22
                                           a plurality of data items,” i.e., the claimed content-dependent names. (’310 patent at 3:59–62.) The
                                      23
                                           disclosed system “provides transparent access to any data item by reference only to its identity and
                                      24
                                           independent of its present location, whether it be local, remote, or offline” and “can verify that data
                                      25
                                           retrieved from another location is the desired or requested data, using only the data identifier used
                                      26
                                           to retrieve the data.” (Id. at 4:10–12; 4:43–45.) In other words, a name is used to find and to access
                                      27
                                           content in the distributed system described by the True Names patents. As PersonalWeb has
                                      28
                                                                                                                      Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                             Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                        11                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 16 of 27



                                       1   repeatedly argued, using a content-based name in this manner avoids the need for other kinds of

                                       2   location information, such as a file path. (See Hadden Decl., Ex. 8, Brief of PersonalWeb, Case

                                       3   No. 14-1602, Dkt. 29 at 19 (Fed. Cir. Nov. 12, 2014) (“data items are accessed by comparing the

                                       4   True Name against a list of stored True Names, thus eliminating the need for directory path and

                                       5   filename information”).)

                                       6          Further, PersonalWeb has previously argued before the Patent Office and the Federal

                                       7   Circuit that “something is not a ‘name’ simply because it is an ‘identifier.’” (Id. Ex. 9, Patent

                                       8   Owner’s Preliminary Opposition to IPR2013-00596 (Paper 8) at 33–34.) PersonalWeb told the

                                       9   Patent Office that, unlike its patents, the Woodhill prior art system does not use its identifiers “as

                                      10   names,” but “merely employs a hash to compare same file components to determine whether there

                                      11   has been a change.” (Id.) A name does more than a simple identifier because it is used to locate

                                      12   and access corresponding data.
F ENWICK & W ES T LLP
                        LAW




                                      13          And PersonalWeb told the Federal Circuit the same: “[u]nlike the ’310 patent, Woodhill
                         AT
                        ATTO RNEY S




                                      14   does not use the Binary Object Identifiers to locate or control access to any data item within a

                                      15   network.” (Id., Ex. 3, Brief of PersonalWeb, Case No. 18-1599, Dkt. 15 at 10 (Fed. Cir. May 31,

                                      16   2018); see also id., Ex. 8, Brief of PersonalWeb, Case No. 14-1602, Dkt. 29 at 14 (Fed. Cir. Nov.

                                      17   12, 2014) (“Unlike True Names, [the prior art] do[es] not use content-based identifiers to locate,

                                      18   identify, access, move, or synchronize all Binary Objects found anywhere on the system (within

                                      19   individual files or across different files.”).) PersonalWeb specifically argued that the claimed

                                      20   invention “uses the content-based True Name, not a user-defined name, to determine if a file exists

                                      21   at a storage location and whether it matches another file stored at a different location.” (Id., Ex. 8,

                                      22   Brief of PersonalWeb, Case No. 14-1602, Dkt. 29 at 15.)

                                      23          PersonalWeb now seeks a construction that contradicts what it told the PTAB and the

                                      24   Federal Circuit to read its claims on ETags that are not used to locate or access data items (that is

                                      25   done on the web using URLs) but, like the Binary Object Identifiers in Woodhill, are used only to

                                      26   determine whether an object (named in a URL) has been changed.

                                      27          The second dispute between the parties focuses on how the content-dependent name is

                                      28   generated. Amazon’s construction requires an identifier “that is generated by processing the
                                                                                                                     Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                            Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                       12                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 17 of 27



                                       1   sequence of bits [of the data item / of the particular data item].” Amazon’s proposal requires simply

                                       2   what the patent teaches—that an identifier for a data item should be created from the data in that

                                       3   item. This is the core requirement of the invention. (See ’310 patent at 1:41–48 (“This invention

                                       4   relates to data processing systems . . . wherein data items are identified by substantially unique

                                       5   identifiers which depend on all of the data in the data items and only on the data in the data items.”).)

                                       6           PersonalWeb’s construction, in contrast, is open-ended. It requires only that the identifier

                                       7   “change[] with the content [of the data item / the sequence of bits of the particular data item].” This

                                       8   construction would allow anything to be part of the content-dependent name as long as it includes

                                       9   something that would change with the data item, such as a name that included a content-derived

                                      10   portion and a path name reflecting the location of the data item. In this instance, the name would

                                      11   change when the content changes as required by PersonalWeb’s construction. However, the name

                                      12   would also depend on the same “contextual” information that the specification prohibits that “[t]he
F ENWICK & W ES T LLP
                        LAW




                                      13   same data name in two different contexts may refer to different data items, and two different data
                         AT
                        ATTO RNEY S




                                      14   names in the same context may refer to the same data item.” (Id. at 2:41–43.) The patents teach

                                      15   that a True Name should be based on “only the data in the data item” and should “not rely[] on any

                                      16   sort of context.” (Id. at 3:30–35.) It should be independent of any “information not derivable

                                      17   directly from the data.” (Id. at 3:55–58.) PersonalWeb’s proposed construction would not meet

                                      18   these key requirements of the claimed invention.

                                      19           D.      The names used by the ’544 patent are created by hashing the segments of a
                                                           data item, then hashing the resulting values, creating a “hash of hashes.”
                                      20
                                                                   “digital key for the particular file” (’544 patent, claim 46) / “file key
                                      21                           for each particular file” (’544 patent, claim 52)
                                      22         PersonalWeb’s Proposal                         Amazon and Twitch’s Proposal

                                      23         a content-based identifier for [the/each] unique identifier used to locate [the/each]
                                                 particular file                           particular file
                                      24
                                                   Like the other patents, the ’544 patent describes applying a function to the contents of a file
                                      25
                                           to generate True Name for the file. The ’544’s claims, however, are directed to embodiments
                                      26
                                           dealing with “compound” data files, rather than the “simple” files discussed throughout the
                                      27
                                           specification. (See ’544 patent at 5:65–5:67 (“A simple file 120 consists of a single data segment
                                      28
                                                                                                                      Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                             Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                        13                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 18 of 27



                                       1   122. A compound file 120 consists of a sequence of data segments 122.”).) Unlike the “content‐

                                       2   dependent name” or “name for a data file” used to identify a simple file, the asserted claims use the

                                       3   terms “digital key for the particular file” (id., claim 46) and “file key for each particular file” (id.,

                                       4   claim 52) for the True Names of compound files.

                                       5            There are two disputes regarding the claimed “keys” for compound files: 1) are they, like

                                       6   the other content-based identifiers, used to locate a particular file? and 2) must a key be unique?

                                       7   The answer to both is, yes.

                                       8            As discussed above for the terms “content‐dependent name” and “name for a data file,” the

                                       9   True Name patents use content-based identifiers to locate data items. See supra Section III.C. The

                                      10   claimed “file key” and “digital key,” like the True Names for simple data items, are used to locate

                                      11   data items. Once a True Name is calculated, whether for a simple or compound data item, the

                                      12   resulting True Name is the identifier for all purposes. (’310 patent at 13:17-20 (“[T]the invention
F ENWICK & W ES T LLP
                        LAW




                                      13   is described herein using only the True Name of a data item as the identifier for the data
                         AT
                        ATTO RNEY S




                                      14   item . . . .”).)

                                      15            Further, PersonalWeb differentiated generic content-based identifiers found in the prior art

                                      16   from the True Names claimed in the ’544 patent. In response to an inter partes review petition filed

                                      17   against claim 1 of the ’544 patent, PersonalWeb argued that the True Names claimed in the ’544

                                      18   differed from the hash-based identifiers in the Woodhill prior art because they are “used as a file

                                      19   name or as a substitute for a file name.” (Hadden Decl., Ex. 10, Patent Owner Response to

                                      20   IPR2013-00084 (Paper 9) at 13.) And when it appealed the determination that claim 1 was invalid,

                                      21   PersonalWeb told the Federal Circuit that the prior art identifiers were different than the claimed

                                      22   True Names of the ’544 patent because they are not used to “locate, identify, access, move, or

                                      23   synchronize” the data items in the system. (Id., Ex. 8, Brief of PersonalWeb, Case No. 14-1602,

                                      24   Dkt. 29 at 14 (Fed. Cir. Nov. 12, 2014).) The “key” True Names should be construed consistently

                                      25   with the usage in the specification and the PersonalWeb’s prior representations: a key is used to

                                      26   locate a data item.

                                      27            The claimed “keys” are also unique to a given data item. As discussed above, the whole

                                      28   point of the True Name patents is to identify files solely by their content-based identifiers, not
                                                                                                                      Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                             Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                        14                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 19 of 27



                                       1   contextual information like file paths. (See, e.g., ’544 patent at 1:44–49.) For this to work, the

                                       2   identifier must be sufficiently unique to prevent multiple files from being assigned the same

                                       3   identifier. (See id.) The asserted claims of the ’544 patent require that, after a digital key or file

                                       4   key is created, it is added to a database and mapped to its corresponding file information, i.e. it is a

                                       5   one-to-one correspondence. (See id., claim 46 (“adding the particular digital key of the particular

                                       6   file to a database, the database including a mapping from digital keys of files to information about

                                       7   the corresponding files”); id., claim 52 (“adding an entry to a database to map said particular file

                                       8   key to information about the particular file”).) Once added to the database, the key is used to later

                                       9   locate the corresponding file in the database. (See id., claim 46 (“attempting to match the search

                                      10   key with a digital key in the database”); id., claim 52 (“comparing the second key value to key

                                      11   values in the database to ascertain whether or not the one or more particular parts correspond to

                                      12   any of the plurality of files”).)
F ENWICK & W ES T LLP
                        LAW




                                      13           In the context of a database, a “key” represents a unique identifier used to locate a record in
                         AT
                        ATTO RNEY S




                                      14   a database. The claimed database mapping of keys to files works only if a single key matches up

                                      15   with a single file. One of ordinary skill in the art at the time of the invention would have been

                                      16   familiar with this requirement. (See Hadden Decl., Ex. 11, Newton’s Telecom Dictionary (1994),

                                      17   “Key: One or more characters or perhaps a field within a data record used to identify the data and

                                      18   perhaps control its use”; see also id., Ex. 12, Microsoft Computer Dictionary (2nd ed. 1994),

                                      19   “key.”) In other words, if a “key” does not uniquely identify a file, then it is not a “key” in the

                                      20   database sense, and the claims will not function. Amazon’s construction is correct.

                                      21                           “part” (’544 patent claims 46, 52)
                                      22         PersonalWeb’s Proposal                        Amazon and Twitch’s Proposal

                                      23         a “part” is a separate sequence of bits       a “part” is a sequence of bits within a file

                                      24           The ’544 patent teaches breaking a large (compound) data item into parts as the first step in
                                      25   calculating its True Name. (’544 patent at 13:43–44 (“A compound data item is one whose size is
                                      26   greater than the particular given size of a simple data item.”).) Due to its size, the True Name of
                                      27   compound data item is calculated differently than the True Name of a simple data item. (See id. at
                                      28
                                                                                                                      Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                             Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                       15                       Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 20 of 27



                                       1   13:44–61.) Although the term “part” does not appear in the specification, the claims of the ’544

                                       2   patent closely track this compound data item embodiment. (Compare id., claims 46, 52, with id. at

                                       3   13:43–61.)

                                       4           As PersonalWeb explained to the Federal Circuit, the identifiers of the ’544 patent are

                                       5   created as a “hash of hashes” by applying a function to parts of a file to create part values and then

                                       6   applying a function to the part values to obtain the key. (See Brief of PersonalWeb, Case No. 14-

                                       7   1602, Dkt. 29 at 72 (Fed. Cir. Nov. 12, 2014) (arguing that claim 1 “requires: (a) separating a ‘data

                                       8   item’ into a ‘plurality of parts’; (b) applying a hash function to each part to obtain a ‘value’ for each

                                       9   part; and (c) applying a second hash function to the ‘value’ of each part to obtain a value for the

                                      10   ‘data item’ as a whole”).)

                                      11           To calculate its True Name, a compound file is first “partition[ed] . . . into segments.” (’544

                                      12   patent, 13:47–50, Fig. 10(b), Step S220.) Each part is then “assimilated” into the system. (Id. at
F ENWICK & W ES T LLP
                        LAW




                                      13   Fig. 10(b), Step S222). Assimilating is the process of
                         AT
                        ATTO RNEY S




                                      14   determining the True Name of a data item, determining

                                      15   it exists in the True File Registry and, if not, adding it

                                      16   to the registry. (Id. at 14:4–35.) The assimilation step

                                      17   includes calculating the True Name for the part by

                                      18   applying a function to its contents to create the claimed

                                      19   “part value.” (Id. at 13:50–53; claim 46 (“the part

                                      20   value of each specific part of said first one or more

                                      21   parts being based on a first function of the contents of

                                      22   the specific part”).) Next, the system “create[s] an

                                      23   indirect block consisting of the computed segment

                                      24   True Names (Step S224). An indirect block is a data
                                                                                                                   1
                                      25   item which consists of the sequence of True Names of

                                      26   the segments.” (Id. at 13:53–56; see also 13:44–53,

                                      27   Fig. 10(b), Step S224.) Finally, the indirect block is also assimilated into the system. (Id. at Fig.

                                      28   10(b), Step 226.) As before, assimilation includes applying a function to the data of the indirect
                                                                                                                       Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                              Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                        16                       Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 21 of 27



                                       1   block, creating the True Name of the compound file, i.e., the “particular digital key” (id., claim 46)

                                       2   or “file key” (id., claim 52). (Id. at 13:56–57 (“Then, in step S226, assimilate the indirect block

                                       3   and compute its True Name.”)).

                                       4             A “part,” then, is one segment within a file. Amazon’s construction describes the same,

                                       5   defining “part” as “a sequence of bits within a file.” PersonalWeb’s construction which omits the

                                       6   requirement that a “part” is a “part of the file” would permit any sequence of bits to be a “part,”

                                       7   even if it is not “a part” of “the particular file” of the claim. PersonalWeb chose this construction

                                       8   because their infringement contentions accuse as “parts” separate “asset files” (e.g., images) that

                                       9   are not part of the “webpage base file” that it identifies as the “particular file” of the claim. (See

                                      10   Hadden Decl., Ex. 13, PersonalWeb’s Infringement Contentions for Twitch, Exhibit D (’544

                                      11   patent), at 1.) Because the purported “parts”—the asset files—are admittedly not part of the

                                      12   “webpage base file,” PersonalWeb proposes a construction that permits any arbitrary “sequence of
F ENWICK & W ES T LLP
                        LAW




                                      13   bits” to be a “part” even when it is not.
                         AT
                        ATTO RNEY S




                                      14             There can be no real dispute that a “part” as used in the ’544 patent is a portion of a larger

                                      15   file. Every independent claim of the ’544 patent recites a singular data item comprising parts. (See

                                      16   ’544 patent, claim 1 (“a first data item comprising a first plurality of parts” and “a second data item

                                      17   comprising a second plurality of parts”); id., claim 46 (“the particular file comprises a first one or

                                      18   more parts”); id., claim 52 (“wherein each file of the plurality of files comprises a corresponding

                                      19   one or more parts”).) The claims never use the term “part” to describe independent separate data

                                      20   items. 3 PersonalWeb’s own extrinsic evidence supports Amazon’s construction. (Op. Br. at 16

                                      21   (defining part as “[a] portion, division, piece, or segment of a whole”).)

                                      22             PersonalWeb’s citation to the specification confirms that a “part” is “a sequence of bits.”

                                      23   (See id.) Amazon agrees that a part is “a sequence of bits” and included that language in its

                                      24
                                           3
                                      25       To the extent that PersonalWeb’s inclusion of “separate” is meant to convey only that the parts
                                      26   of a file are non-overlapping, Amazon and Twitch do not object to that limitation on the meaning
                                      27   of “part”, which is consistent with the specification. (See ’544 patent at 13:44–50 (“To determine
                                      28   the True Name of . . . a compound data item . . ., partition the data item into segments . . . .”).)
                                                                                                                      Case No.: 5:18-md-02834-BLF
                                               RESPONSIVE CLAIM CONSTRUCTION                                          Case No.: 5:18-cv-00767-BLF
                                               BRIEF OF AMAZON AND TWITCH                     17                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 22 of 27



                                       1   proposal. The dispute between the parties is about where the sequences of bits come from (i.e., are

                                       2   they part of “the particular file”), not whether a part is a sequence of bits. The claim could not be

                                       3   clearer, “the particular file comprises a first one or more parts.” (’544 patent, claim 46.) For these

                                       4   reasons, Amazon asks the Court to construe “part” as “a sequence of bits within a file.”

                                       5                          “being based on a first function of the contents of the specific part”
                                                                  (’544 patent, claim 46)
                                       6
                                                PersonalWeb’s Proposal                         Amazon and Twitch’s Proposal
                                       7
                                                Plain and ordinary meaning.                being based on a computation where the
                                       8        Alternative construction: being based upon input is all of the data in the specific part
                                                a first computation using the data of the
                                       9        specific part
                                      10
                                                                  “part value” (’544 patent, claims 46, 52)
                                      11        PersonalWeb’s Proposal                         Amazon and Twitch’s Proposal
                                      12        a value created by a computation using the a value created by a computation on the
F ENWICK & W ES T LLP




                                                sequence of bits that makes up the part    sequence of bits that makes up the part
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14          The parties’ dispute for these terms centers on whether a “part value” can be based on

                                      15   something other than the data of the part. It cannot. The ’544 patent repeatedly explains that the

                                      16   identifiers, or “part values,” must be based on “all of the data in the data items and only on the data

                                      17   in the data items.” (See id. at 3:53–59 (“This invention provides, in a data processing system, a

                                      18   method and apparatus for identifying a data item in the system, where the identity of the data item

                                      19   depends on all of the data in the data item and only on the data in the data item.”); id. at 1:45–49

                                      20   (same); id. at 32:6–13 (same).)

                                      21          The ’544 patent unequivocally teaches that an identifier for a data item should be based

                                      22   solely on its content, and not “its name, origin, location, address, or other information not derivable

                                      23   directly from the data.” (’544 patent at 3:57–59.) The claims are similarly clear. A part value is

                                      24   created based on “a first function of the contents of the one or more parts.” The input is the contents

                                      25   of the part. Nothing else.

                                      26          Accordingly, Amazon proposes a construction defining “part value” as “a value created by

                                      27   a computation on the sequence of bits that makes up the part.” Likewise, Amazon proposed a

                                      28   construction for “being based on a first function of the contents of the specific part” as “being based
                                                                                                                     Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                            Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                       18                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 23 of 27



                                       1   on a computation where the input is all of the data in the specific part.”

                                       2          PersonalWeb’s new constructions for these terms seek to leave the function input open-

                                       3   ended and allow identifiers to be based not only on data in the data item, but literally anything else.

                                       4   This would defeat the express purpose of the True Name patents. See Praxair, Inc. v. ATMI, Inc.,

                                       5   543 F.3d 1306, 1324 (Fed. Cir. 2008) (holding that the “claims of the patent must be read in light

                                       6   of the specification’s consistent emphasis on this fundamental feature of the invention”). As the

                                       7   patentee told the public:

                                       8          To summarize, if a system determines an identifier using all of the data in a data
                                                  item as well as something else, then that system does not determine the identifier
                                       9          using only the data in the data item. And, if a system determines an identifier using
                                      10          only some of the data in a data item, even if it uses nothing else to determine the
                                                  identifier, that system does not determine the identifier using all the data in the data
                                      11          item.

                                      12   (See Hadden Decl., Ex. 1, File History of ’791 patent, August 29, 1997 Response to Office Action
F ENWICK & W ES T LLP
                        LAW




                                      13   at 10) (emphasis in original).)
                         AT
                        ATTO RNEY S




                                      14          Judge Gilstrap rejected a nearly identical argument from PersonalWeb. (See Gilstrap Order

                                      15   at 15–20.) There, the court construed the phrase “applying a function to the contents of the

                                      16   corresponding file” (’442 patent, claim 23) as “performing a computation where the input is all of

                                      17   the data in the file, and only the data in the file.” (See Gilstrap Order at 21.) Judge Gilstrap

                                      18   understood exactly what PersonalWeb was trying to do there:

                                      19          The Court therefore hereby expressly rejects Plaintiff’s argument that the use of
                                                  the word “comprises” means that there is no limit as to whether the data item
                                      20          identification can be based on information other than the data in the data item. See,
                                      21          e.g., Spectrum Int’l, Inc. v. Sterilite Corp., 164 F.3d 1372, 1380 (Fed. Cir. 1998)
                                                  (“‘Comprising’ is not a weasel word with which to abrogate claim limitations.”);
                                      22          Kustom Signals, Inc. v. Applied Concepts, Inc., 264 F.3d 1326, 1332 (Fed. Cir.
                                                  2001) (“The open-ended transition ‘comprising’ does not free the claim from its
                                      23          own limitations.”) (citing Spectrum); Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595
                                      24          F.3d 1340, 1354 (Fed. Cir. 2010) (citing Spectrum).

                                      25   (Gilstrap Order at 20.) As Judge Gilstrap recognized, the invention works only when a content-

                                      26   based identifier is based on nothing more or less than the content. (See ’544 patent at 1:45–49

                                      27   (“This invention relates to . . . data processing systems wherein data items are identified by

                                      28   substantially unique identifiers which depend on all of the data in the data items and only on the
                                                                                                                     Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                            Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                       19                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 24 of 27



                                       1   data in the data items.”).)

                                       2           PersonalWeb needs a part value to be based on data other than the data item because in its

                                       3   Ruby on Rails theory the identifiers and purported “part values” are derived from values other than

                                       4   the data in the data item. For example, Exhibit 1 to the amended complaint against Twitch accuses

                                       5   an “Asset with Content-Based Fingerprint.” (See PersonalWeb Techs., LLC. v. Twitch Interactive,

                                       6   Inc., No. 5:18-cv-05619-

                                       7   BLF, Dkt. 13, Exhibit 1

                                       8   (N.D. Cal. Oct. 4, 2018).)

                                       9   PersonalWeb      specifically

                                      10   accuses Twitch’s use of an

                                      11   “MD5 hash of content prepended with [a] seed string.” See id. The “seed string” is a value based

                                      12   on the version and environment of the Ruby on Rails software that generates it, i.e., it is explicitly
F ENWICK & W ES T LLP
                        LAW




                                      13   contextual. The seed string is in no way related to the content of a data item. With Twitch and
                         AT
                        ATTO RNEY S




                                      14   other defendants’ technology in mind, PersonalWeb seeks a construction of these terms that would

                                      15   permit arbitrary inputs to the function to create an identifier based on information other than “all of

                                      16   the data in the data item and only on the data in the data item.” As repeatedly emphasized

                                      17   throughout the patent and its prosecution history, the content-based identifier—here, “part value”—

                                      18   cannot be based on content other than the data in the data item. See Alloc, Inc. v. Int’l Trade

                                      19   Comm’n, 342 F.3d 1361, 1370 (Fed. Cir. 2003) (in construing the claims, “look[ing] to whether the

                                      20   specification refers to a limitation only as a part of less than all possible embodiments or whether

                                      21   the specification read as a whole suggests that the very character of the invention requires the

                                      22   limitation be a part of every embodiment”).

                                      23           For these reasons, the Court should construe “part value” as “a value created by a

                                      24   computation on the sequence of bits that makes up the part,” and “being based on a first function

                                      25   of the contents of the specific part” as “being based on a computation where the input is all of the

                                      26   data in the specific part.”

                                      27

                                      28
                                                                                                                     Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                            Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                       20                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 25 of 27



                                       1                          “function of the one or more of part values” (’544 patent, claim 46)

                                       2        PersonalWeb’s Proposal                         Amazon and Twitch’s Proposal
                                                computation using the one or more of part computation where the input is the one or
                                       3        values                                    more part values
                                       4
                                                  The dispute for this term parallels the disputes for “being based on a first function of the
                                       5
                                           contents of the specific part” and “part value”—in each case PersonalWeb seeks to include
                                       6
                                           additional inputs to the function. The “first function” uses the data of a part within a file to create
                                       7
                                           a “part value,” and the “second function” (the “hash of the hash”) creates the identifier for the
                                       8
                                           compound data item, i.e., the “particular digital key” in claim 46 and the parallel “file key” in claim
                                       9
                                           52, from the part values. (See supra p. 16 (discussing the process for creating a True Name of a
                                      10
                                           compound data item).)
                                      11
                                                  As PersonalWeb explained to the Federal Circuit, the ’544 patent’s two-step process
                                      12
F ENWICK & W ES T LLP




                                           requires “hash[ing] [the] hashes”:
                        LAW




                                      13
                         AT




                                                  As the elements are arranged, therefore, this claim requires (among other things)
                        ATTO RNEY S




                                      14          applying a first hash function to obtain part values, and then applying a second
                                                  hash function to those part values to obtain a first value—in short, as the PTAB
                                      15          summarized, it requires a “hash of hashes.”
                                      16   (Hadden Decl., Ex. 8, Brief of PersonalWeb, Case No. 14-1602, Dkt. 29 at 58–59 (Fed. Cir. Nov.
                                      17   12, 2014).)
                                      18          As with the other patents in suit, the resulting identifiers depend solely on the data that
                                      19   makes up the data item: no more, and no less. “Part values” are created from the data of the “parts,”
                                      20   (i.e., segments of the data item). Thus, applying a function to the “indirect block” of “part values”
                                      21   results in a value for the entire item that is derived entirely from the data of its constituent parts.
                                      22   (See id., Ex. 14, File History of ’544 patent, December 30, 2010 Response to Office Action at 17
                                      23   (“Claim 10 has been amended to clarify its meaning, i.e., that the data item identifier is based on a
                                      24   function of the segment identifiers. For example, a data item may consist of N segments, thereby
                                      25   having N segment identifiers. The data item identifier would, in this case, be a function of the N
                                      26   segment identifiers. One example of this is a hash function of a block formed by the N segment
                                      27   identifiers.”); see also ’544 patent, claims 46, 52.) No other values are used. (See id.)
                                      28
                                                                                                                     Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                            Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                       21                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 26 of 27



                                       1           Amazon’s proposal is true to the purpose of the purported invention—it results in a content-

                                       2   based identifier where the only inputs are, as the specification describes, “all” of the data in the data

                                       3   item and “only” on the data in the data item. (See id. at 3:53–59.) This is the only reasonable

                                       4   interpretation in the context of the claims. (See id., claim 46 (“wherein the particular digital key

                                       5   for the particular file is determined using a second function of the one or more of part values of

                                       6   said first one or more parts”); id., claim 52 (“the file key for each particular file being based on a

                                       7   second hash function of the part values of the one or more parts of that file”)); see also Medrad,

                                       8   Inc. v. MRI Devices Corp., 401 F.3d 1313, 1319 (Fed. Cir. 2005) (finding it “entirely proper to

                                       9   consider the functions of an invention in seeking to determine the meaning of particular claim

                                      10   language”).

                                      11           PersonalWeb wants to extend the claims to cover the hash of hashes plus other inputs that

                                      12   are not hashes of anything, much less the parts of the “particular file.” PersonalWeb’s infringement
F ENWICK & W ES T LLP
                        LAW




                                      13   contentions against Twitch contend that the input to the second “function of the one or more of part
                         AT
                        ATTO RNEY S




                                      14   values of said first one or more parts” is not the hashes of the “parts” but is instead the un-hashed

                                      15   HTML that makes up the base webpage file. (See Twitch Infringement Contentions, Exhibit D at

                                      16   3 (“Twitch’s system applies an MD5 hash algorithm [the second function] to the content of the

                                      17   webpage base file, which includes fingerprints of a plurality of asset files [the alleged part values]

                                      18   needed to display the webpage . . . .”).) The Court should reject PersonalWeb’s attempt to redraft

                                      19   its patents. See Praxair, Inc, 543 F.3d at 1324 (rejecting patentee’s proposed construction that

                                      20   ignored the “fundamental object of the invention”).

                                      21           For these reasons, Amazon respectfully asks the Court to construe “function of the one or

                                      22   more of part values” as “computation where the input is the one or more part values.”

                                      23   //

                                      24   //

                                      25   //

                                      26   //

                                      27   //

                                      28   //
                                                                                                                      Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                                             Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH                        22                      Case No.: 5:18-cv-05619-BLF
                                           Case 5:18-md-02834-BLF Document 412 Filed 04/22/19 Page 27 of 27



                                       1                                     Respectfully submitted,

                                       2   Dated: April 22, 2019             FENWICK & WEST LLP
                                       3

                                       4                                     By: /s/ J. David Hadden
                                                                                 J. David Hadden
                                       5                                         Counsel for AMAZON.COM, INC., and
                                                                                 AMAZON WEBSERVICES, INC.
                                       6

                                       7

                                       8
                                           Dated:   April 22, 2019           Respectfully submitted,
                                       9
                                                                             FENWICK & WEST LLP
                                      10

                                      11                                     By: /s/ Todd R. Gregorian
                                                                                 Todd R. Gregorian
                                      12                                         Counsel for TWITCH INTERACTIVE, INC.
F ENWICK & W ES T LLP
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                       Case No.: 5:18-md-02834-BLF
                                            RESPONSIVE CLAIM CONSTRUCTION                              Case No.: 5:18-cv-00767-BLF
                                            BRIEF OF AMAZON AND TWITCH         23                      Case No.: 5:18-cv-05619-BLF
